UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1277


ANGELA MORRALL,

                  Plaintiff - Appellant,

          v.

ROBERT M. GATES,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:07-
cv-02097-RWT)


Submitted:   March 16, 2010                 Decided:   March 19, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David A. Branch, LAW OFFICES OF DAVID A. BRANCH, P.C.,
Washington, D.C., for Appellant.      Rod J. Rosenstein, United
States Attorney, Melanie L. Glickson, Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Angela          Morrall,      an     African-American            female,    appeals

from the district court’s adverse grant of summary judgment and

dismissal      of      her    action       alleging         that   her    former      employer,

Robert      Gates,        Secretary          of       the     Department         of      Defense,

discriminated against her in violation of Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17

(2006)   and      42     U.S.C.      §    1981    (2006),      when      it    terminated       her

employment allegedly based upon her race.                                Our review of the

record   and      the     district         court's      opinion       discloses       that     this

appeal is without merit.

             We        conclude          that     the       district       court      correctly

determined that Morrall failed to establish a prima facie case

of discrimination.                 See McDonnell Douglas Corp. v. Green, 411
U.S. 792, 802-04 (1973); Miles v. Dell, Inc., 429 F.3d 480, 485

(4th Cir. 2005).              Specifically, relevant to the third prong of

her prima facie case, the undisputed evidence established that

Morrall,     who       was    employed          for   less     than      one   year      and   was

terminated during her probationary period, was not performing

her job duties at a level that met her employer’s legitimate

expectations        at       the    time    she       was     terminated.          The    record

demonstrates that she demonstrated disrespectful and disruptive

conduct.       Her relationship with her supervisors was difficult,

and   her   employment             was   fraught       with    her    written      and    verbal

                                                  2
complaints      about      a   broad    variety          of    subjects. 1       Whether    an

employee     is       performing       at     a       level       that   meets   legitimate

expectations          is   based     on       the      employer’s         perception,      and

Morrall’s own, unsubstantiated assertions to the contrary are

insufficient to stave off summary judgment.                              King v. Rumsfeld,

328 F.3d 145, 149 (4th Cir. 2003).                          Plus, even if Morrall had

established       a    prima    facie       case       of     race   discrimination,       she

failed     to         establish        that           her      employer’s        legitimate,

nondiscriminatory reason for terminating her employment, namely

her insubordination, was pretextual.                          See Tex. Dep't of Cmty.

Affairs    v.     Burdine,     450 U.S. 248,      253    (1981);   Conkwright     v.

Westinghouse Elec. Corp., 933 F.2d 231, 234-35 (4th Cir. 1991). 2


     1
       While Morrall attempts to argue that other similarly-
situated employees were treated more favorably than she
following episodes of insubordination, as the district court
correctly held, the two individuals identified by Morrall were
not similarly-situated because there was no evidence that they
were probationary employees at the time of their alleged
misconduct.   See, e.g., George v. Leavitt, 407 F.3d 405, 415
(D.C. Cir. 2005).
     2
       Nor did Morrall establish viable claims of retaliation or
hostile work environment under Title VII, even assuming,
arguendo, that such claims were properly exhausted.     Her claim
of retaliation fails because her first EEO contact occurred
after   her  termination,  such   that  any  claim   of   alleged
retaliatory conduct based upon that contact fails as a matter of
law, see Anderson v. G.D.C., Inc., 281 F.3d 452, 458 (4th Cir.
2002), and because she failed to demonstrate that any other
complained-of conduct by the employer was retaliatory for any
other protected activity, see King v. Rumsfeld, 328 F.3d at 150-
51. Nor has Morrall established that the employer’s conduct was
sufficiently extreme to establish an actionable hostile work
(Continued)
                                                  3
            We review for abuse of discretion the district court’s

denial of Morrall’s request for additional discovery prior to

granting summary judgment.         See Strag v. Bd. of Trs., 55 F.3d
943, 952-53 (4th Cir. 1995).        Here, the district court permitted

Morrall to obtain certain additional discovery, some, but not

all, of which Morrall did.        It is evident that, prior to ruling

on the employer’s summary judgment motion, the district court

considered and granted some of Morrall’s requested discovery,

and reviewed the extensive factual record fully developed at the

administrative    level,     as   well   as   the      additional     discovery

provided by both parties.          We cannot say that there was any

abuse of discretion by the district court in its limitation on

Morrall’s requested discovery.       See id.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions   are   adequately    presented      in   the    materials

before   the   court   and   argument    would   not    aid    the   decisional

process.

                                                                       AFFIRMED



environment claim. See Faragher v. City of Boca Raton, 524 U.S.
775, 788 (1998).    Moreover, we agree with the district court
that,    while    Morrall   established   the   existence    of
misunderstandings relating to the proper classification of her
job, she failed to establish racial discrimination related
thereto.



                                     4